Citation Nr: 1602374	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The appellant is a Veteran who served on active/Federalized duty from June 1974 to August 1976, November 1983 to November 1994, and March 1998 to October 2002.  He also had periods of non-Federalized National Guard service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In October 2013 and September 2014, the case was remanded for additional development.

As noted in the October 2013 and September 2014 Board remands, in a March 2010 communication, the Veteran raised a claim seeking an increased rating for a right ankle disability.  Such claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

In its October 2013 and September 2014 remands, the Board instructed the AOJ to arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his back disability.  Examinations were conducted in January 2014, June 2014, and September 2014.  However, the opinions provided were not responsive to all of the questions posed in the remands, and were deemed inadequate.  The examiners were asked to (a) identify (by medical diagnosis) any/each chronic low back disability found; (b) as to each identified back disability entity diagnosed, indicate whether such is a disease or a defect and when the diagnosed entity was first manifested; (c) opine whether it is at least as likely as not that each diagnosed disability entity was incurred in, or aggravated by the Veteran's active service; and (d) if a congenital back abnormality was diagnosed, indicate whether acquired pathology was superimposed on such during service (and, if so, identify the pathology).  The examiners were also asked to explain the rationale for all opinions in detail and to include comment on the Veteran's reports of continuous/recurring symptoms since service/injury therein and the January 2010 and September 2012 opinions from Dr. Chang (that it is "more probable than not" that the Veteran's current lumbar spine condition is due to the traumatic jumping event he described in service), expressing agreement or disagreement with each.

Because prior examinations and opinions were deemed inadequate an additional medical opinion was sought.  In July 2015, a VA physician opined that the Veteran's back disorder, currently diagnosed as thoracolumbar spine intervertebral disc syndrome and degenerative disc disease and associated mild left L4/L5/S1/S2/S3 nerve root radiculopathy with occasional low back pain and left lower extremity sciatica, is less likely than not due to his service.  However, the opinion provider's rationale for this opinion is not fully responsive to the questions posed by the Board in its prior remands.  The examiner identified the chronic low back disabilities found, but did not indicate when each diagnosed entity was first manifested, and it is not clear whether the scoliosis noted in service has resolved, as the consulting physician did not note scoliosis among the current diagnoses.  Further, the provider noted that the Veteran's Grade 1 spondylolisthesis of L4 on L5 is degenerative and an acquired abnormality, and is possibly the result of a back injury and listed the opinions by Dr. Chang indicating likewise; however, the opinion provider went on to opine that the Veteran's back disability is unrelated to service.  Moreover, it was noted that the Veteran provided a credible 12-year history of lower back pain radiating down the left thigh, but by citing to the lack of continuous treatment the provider appears to be finding otherwise.  Finally, the consulting provider did not express agreement or disagreement with Dr. Chang's January 2010 and September 2012 statements, but instead merely noted Dr. Chang's January 2010 evaluation and report.  Accordingly, under Stegall v. West, 11 Vet. App. 268, 271 (1998), the Board is required to remand this matter for corrective action, i.e., an adequate (fully responsive) medical advisory opinion.
The case is REMANDED for the following:

1.  The AOJ should secure for the record all updated or outstanding records of VA and/or private treatment the Veteran has received for his back.

2.  Then, the AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his back disability.  His entire VA record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record (and noting the pre-enlistment finding of scoliosis and post-MVA back complaints in service and the Veteran's lay accounts of continuing symptoms since), the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) any/each chronic low back disability found; indicate specifically whether the scoliosis noted in service remains present.

(b)  Regarding each low back disability entity diagnosed  please indicate whether it is a disease or a defect (in the nature of a congenital or developmental abnormality), and when (based on the record) it was first manifested.  

(c)  Please identify the likely etiology for each acquired low back disability entity diagnosed, and specifically whether it at least as likely as not (a 50 % or better probability) was incurred in, or aggravated by (increased in severity beyond natural progression during) the Veteran's active duty service.

(e)  If a congenital back abnormality is diagnosed, please opine whether any acquired pathology has been superimposed on the abnormality, and if so when that occurred (i.e., whether or not during service)?  Please identify all pathology superimposed on a congenital back abnormality.

Please explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include acknowledgment of (comment on):

(i)  The Veteran's reports of continuous/recurring symptoms since service/an injury therein and the lay statements provided by various family members suggesting continuity of back complaints; and

(ii)  The January 2010 and September 2012 opinions by Dr. Chang (expressing agreement or disagreement with each and explaining the rationale for the agreement or disagreement).

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

